Order entered March 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00087-CV

         ANGELINA ARREDONDO, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF DANIEL CANALES
                ARREDONDO, ET AL., Appellants

                                       V.

  ALL SAINTS MEDICAL CENTER D/B/A BAYLOR SCOTT & WHITE
   ALL SAINTS MEDICAL CENTER-FORT WORTH; AND BAYLOR
           HEALTH CARE SYSTEM, ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-07257

                                     ORDER

      The clerk’s record in this case is overdue. After we notified appellant the

clerk’s record had not been filed because she had not paid for or made

arrangements to pay for the record, appellant provided the Court with verification

of payment for the clerk’s record.
      Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s

record within TEN DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to:


      Felicia Pitre
      Dallas County Clerk

      All parties


                                           /s/      ROBERT D. BURNS, III
                                                    CHIEF JUSTICE